DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 29, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,839,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, prior art US PgPub. No. 2019/0087630 by Seo et al. (hereinafter ‘Seo’) teaches a display device comprising: a substrate comprising a display region and a non-display region disposed at one side of the display region; a display unit disposed on a front surface of the substrate, (See Seo Figure 1A, elements 140, AA, NA, A1 and A2)
the display unit comprising a plurality of pixels configured to display an image; (See Seo Figure 2, element 140)
a cushion layer disposed on a rear surface of the substrate, the cushion layer comprising a first opening portion, wherein the first opening portion is disposed to correspond to the display region; (See Seo Figure 2, element 210)
a fingerprint sensor provided in the first opening portion of the cushion layer, the fingerprint sensor being configured to sense a fingerprint of a user; and (See Seo Figure 2, element 120).
However, Seo does not teach or suggest “a tape disposed on a rear surface of the fingerprint sensor, the tape covering at least part of the cushion layer and the rear surface of the fingerprint sensor.” Therefore, claim 2 is indicated allowable.
Claims 3-5 are indicated allowable for being dependent on claim 2.

In regards to claim 6, Seo teaches a substrate comprising a display region and a non-display region disposed at one side of the display region; (See Seo Figure 1A, elements 140, AA, NA, A1 and A2)
a display unit disposed on a front surface of the substrate, the display unit comprising a plurality of pixels configured to display an image; (See Seo Figure 2, element 140)
a cushion layer disposed on a rear surface of the substrate, the cushion layer comprising a first opening portion, wherein the first opening portion is disposed to correspond to the display region; (See Seo Figure 2, element 210)
a fingerprint sensor provided in the first opening portion of the cushion layer, the fingerprint sensor being configured to sense a fingerprint of a user; and (See Seo Figure 2, element 120)
a protecting layer disposed between the substrate and the cushion layer, (See Seo Figure 2, element 130) 
However, Seo does not teach or suggest “wherein: the protecting layer comprises a second opening portion; and the second opening portion is defined to expose at least part of a front surface of the fingerprint sensor.” Therefore, claim 6 is indicated allowable.
Claims 7-10 are indicated allowable for being dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UTPAL D SHAH/           Primary Examiner, Art Unit 2665